Citation Nr: 0012261	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which the 
evaluation for the veteran's service-connected PTSD was 
increased from 10 percent to 30 percent, effective in April 
1995.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Neither the criteria in effect for the evaluation of PTSD 
prior to November 7, 1996, nor that in effect after November 
1996 is more favorable to the veteran.

3.  The service connected PTSD is manifested by impairment 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; and by no 
more than definite impairment in the ability to establish or 
maintain effective and wholesome relationship with people and 
industrial impairment that is definite.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.130, 4.132, Diagnostic 
Code 9411 (1995-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board remanded this case for further development in June 
1998.  The Board requested the RO obtain records of treatment 
accorded the veteran for his PTSD, including those afforded 
through his employer, the U.S. Postal Service (USPS).  
However, the veteran responded that he had only received 
treatment from the VA Medical Center (MC).  These records are 
now present in the claims file.  In addition, the Board 
requested that the RO afford the veteran further psychiatric 
examination.  A report of VA examination dated in October 
1998 is now of record.

Thus, the Board finds that the RO has complied with the terms 
of the June 1998 remand.  The veteran has not alleged that 
any other records of probative value that may be obtained, 
and which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A January 1994 rating decision 
originally granted service connection for PTSD, evaluating it 
as 10 percent disabling, effective in March 1992, based on 
the evidence then of record.  This evidence included service 
personnel and medical records showing that the veteran served 
as a tactical wire operations specialist, or senior wireman, 
in the Republic of South Vietnam.  Records submitted by the 
U.S. Army and Joint Services Environmental Support Group 
further verify that the unit to which he was assigned was 
subjected to enemy fire, and was attacked by enemy forces.  
Also of record are May 1992 VA examination reports showing 
diagnoses of PTSD.  The reports further reflect subjective 
complaints of nightmares occurring twice a week, intrusive 
thoughts occurring once a month, irritability and angry 
outbursts, insomnia, feelings of isolation and detachment, 
depression, exaggerated startle response, difficulty 
concentrating, and the desire to avoid crowds.  The veteran 
expressed frequent suicidal ideation but denied intent.  He 
reported he is married and has been for 18 years, and that he 
lives with his wife and son.  He describes his family life as 
fairly stable.  He stated he has lost interest in such 
activities as hunting and sports.  Concerning employment, he 
reported he is employed with USPS as a letter carrier and has 
been since 1972.  However, he reported that his difficulty in 
getting along with people and inability to control his anger 
had resulted in an altercation with his boss in 1992, and 
that some of the people on his route and complained about 
him.  The examiners noted that the veteran presented as 
appropriately dressed and cooperative, and was oriented to 
time, person, and place.  He exhibited an anxious mood with 
appropriate but restricted affect.  His speech was normally 
productive, relevant, and coherent.  The examiners found no 
evidence of hallucinations or delusions; and noted the 
veteran's knowledge, memory, and recall were intact, and 
intelligence quotient, insight, and judgment were average.

In January 1996, the RO granted an increase to 30 percent for 
the service-connected PTSD, effective in April 1995, the date 
the veteran's claim for an increased evaluation was received, 
based on a September 1995 VA examination report and VA 
treatment records dated from January 1994 to April 1995.  The 
30 percent evaluation for PTSD has been confirmed and 
continued to the present.

The September 1995 report notes additional subjective 
complaints of emotional numbing, hyper-arousal, and hyper-
vigilance.  The veteran further reported he continues to 
experience conflict with his supervisor, and that he misses 
two to three days per year due to depression.  The examiner 
found the veteran to present as fully oriented and competent.  
Objective observations were obtained through testing, the 
results of which were reported to show severe clinical 
depression and moderate levels of anxiety and anger.  The 
examiner noted that the veteran's score on the Minnesota 
Multiphasic Personality Inventory was 30 points higher than 
that obtained three years prior, which the examiner explained 
was probably was due to the veteran reporting an increased 
severity of symptoms.  The examiner then explained that such 
a profile should not be interpreted as an attempt at 
"faking" a worse disability picture.  Rather, he opined, 
"[p]ersons who produce this type of profile are often seen 
as anxious to receive treatment for problems that they do not 
understand and that they fear may be uncontrollable."  The 
examiner diagnosed PTSD and major depression, recurrent, 
moderate; and commented further that, while the veteran's 
PTSD symptoms do not preclude him from working, they appear 
to interfere with his ability to work and enjoy life to full 
capacity.

VA outpatient records show treatment, with prescribed 
medication for such symptoms as identified above.  These 
records also show that, in August 1994, he reported having an 
altercation with his supervisor at work; yet, he indicated 
the situation had become less troublesome the following 
month.  In addition, these records further reflect 
improvement in his relationship with his family, that he 
began to socialize with other Vietnam veterans, and that he 
resumed fishing. 

The veteran has appealed the 30 percent evaluation assigned 
his service-connected PTSD for this time period and contends 
that a higher evaluation is warranted therefor.  In March 
1998, he testified before the undersigned member of the Board 
that he continues to experience nightmares, feelings of 
isolation, angry outbursts, and problems with authority.  He 
added that he now experiences nightsweats and flashbacks.  He 
testified he is separated from his wife, but sees his son 
weekly and talks to him nightly.  He lives alone and has no 
friends, and has infrequent contact with a sister.  He 
further testified that he remains in treatment, including 
group therapy, for his PTSD.  He argues, in essence, that 
these symptoms renders him considerably occupationally and 
socially impaired.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The 30 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under criteria in effect 
prior to November 7, 1996, for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and for impairment in efficiency 
and reliability productive of definite industrial impairment.

The higher evaluation of 30 percent has been the topic of 
much discussion by the Court.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the Court stated that the term "definite" in 
the former 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

In a December 1996 supplemental statement of the case, the RO 
confirmed and continued the 30 percent evaluation under the 
new, revised criteria, in effect after November 7, 1996, 
further giving the veteran notice of these revised 
regulations.  With these considerations in mind, the Board 
will address the merits of the veteran's claim.

Under the rating criteria in effect prior to November 7, 
1996, the Schedule provided, under the General Rating Formula 
for Psychoneurotic disorders, for the assignment of a higher, 
50 percent,  rating where there is considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned where the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994-1996).

Under the rating criteria effective from November 1996, the 
30 percent evaluation confirmed and continued for the 
veteran's PTSD in the December 1996 supplemental statement of 
the case contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A higher, 50 percent, evaluation is afforded for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is afforded for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-1999).  

Under this diagnostic criteria, consideration should be given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. §§ 4.126 (1999).

Because the rating criteria for evaluating mental disorders 
were revised during the pendency of the veteran's appeal, the 
veteran's current claim requires more complex analysis.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  See also VAOPGCPREC 03-00 (O.G.C. Prec. 
03-00).

In the present case, the Board determines that neither the 
new nor the old criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating higher 
than 30 percent for his service connected PTSD under either 
criteria.  

The veteran underwent further VA examination in October 1998.  
The report shows additional subjective complaints of crying 
spells.  Concerning his employment, the veteran reported he 
remains at the same job with the USPS he has held for 26 
years.  He continues to have conflict with management, but is 
now able to walk away rather than get into a verbal conflict, 
see his counselor, and return in a couple of days.  He 
further reported that he is separated from his wife and has 
been for two years.  The examiner observed the veteran to 
present as clean, of good hygiene, and cooperative, and to 
appear sincere and believable.  He was oriented to person, 
place, time, and situation, and exhibited a full range of 
affect.  He spoke spontaneously in a normal range without 
evidence of gross cognitive dysfunction.  He reported no 
current suicidal thoughts.  There was no evidence of auditory 
or visual hallucinations.  The examiner diagnosed PTSD, mild 
and depressive disorder not otherwise specified, and assigned 
a Global Assessment of Functioning (GAF) of 55.  The examiner 
observed that the veteran's PTSD symptoms interfere with his 
interpersonal relationships on the job and described his 
impairment for work as "mild to moderate."  Yet, the 
examiner further noted that the veteran's 26-year history of 
employment with the USPS demonstrate that his PTSD symptoms 
do not prevent him from working.  Finally, noting that the 
veteran's chart had been reviewed, the examiner stated he 
found no increase in the veteran's PTSD symptomatology since 
the last, September 1995, VA examination.

Also of note is December 1998 statement proffered by the 
veteran's treating counselor, Herman E. Woodside, O.R.S.  In 
pertinent part, Mr. Woodside states that the veteran 
experiences nightmares and intrusive thoughts daily.  He 
doesn't trust himself and other people for fear of losing 
control and hurting others.  His inability to trust others 
results in isolation and loss of social contact.  His social 
impairment and thinking prevents him from interacting with 
people which, in turn, sometimes causes problems on his job 
where he must leave work.  Finally, Mr. Woodside opines that 
the veteran needs intensive, ongoing treatment.

Concerning the new criteria, the medical evidence shows that, 
while the veteran has complained of and exhibited some 
symptoms falling within the criteria for a higher 
evaluation-specifically anger and angry outbursts, suicidal 
ideation, and hallucinations-his disability picture, 
overall, remains at a 30 percent level.

First, VA outpatient records dated from July 1995 through 
April 1999 document treatment with prescribed medication for 
anger and irritability.  These records further show that the 
veteran consistently expresses fear that he cannot control 
his anger, and that he will explode, hurting someone at work 
or his family.  These records document instances in which the 
veteran reports he has had to leave his job to avoid 
conflict.  In January 1997, he reported that he struck his 
son, after his son had lied to him.  Nonetheless, these 
records do not document instances of unprovoked irritability 
with periods of violence so much as the veteran's efforts to 
deal with his anger and irritability, mostly successfully.  
There are no other reports of violence or property damage.  
Rather, the veteran reported he was able to speak to his 
supervisor about his anger in January 1997.  In March 1997, 
he reported he was still angry, but more controlled.  And, in 
May 1997, he reported his temper was under control.  The 
October 1998 VA report concurs, reflecting that the veteran 
now walks away rather than engage in verbal outbursts.  
Further outpatient records show that the veteran recognizes 
he has difficulty with people in positions of authority, and 
that he is receptive to intervention.

Second, the medical evidence shows complaints of suicidal 
ideation.  In particular, the veteran was hospitalized June 
1996 after presenting with suicidal thoughts; and, outpatient 
records dated in March and April 1999 reflect frequent 
suicidal ideation, with reports of three previous attempts.  
Notwithstanding, the medical evidence does not demonstrate 
that the veteran is more than passively suicidal.  There are 
no observations of suicidal ideation with intent, nor is 
there any evidence that the veteran has attempted to take his 
own life.  Rather, the veteran consistently reports that he 
has no suicidal intent or plan.  Concurring in this 
assessment, June 1996 admission and discharge reports and 
outpatient entries reflect that the veteran then presented 
with depression, overt rage, and suicidal thoughts.  He was 
hospitalized by his own consent, but left after one day 
because he felt his son needed him.  At discharge, he 
reported feeling better and stated that the suicidal thoughts 
had ceased.  He further expressed a desire to return to work 
the next day.  The examiner opined that the veteran's 
suicidal feelings were related to his son's growing 
independence and to the death of his dog.  Outpatient records 
dated in May 1996 show he had denied grieving over the dog, 
stating that he felt the same-numb or angry-as when friends 
in Viet Nam had died.

Third, outpatient records reflect that the veteran reported 
auditory hallucinations and olfactory hallucinations.  In 
February and December 1996 he stated he heard gunshot fire 
and explosions which woke him from his sleep and, in April 
1999 he reported auditory and olfactory hallucinations of a 
friend who was killed in Vietnam.  Yet, these manifestations 
have not been objectively observed.  Rather, the October 1998 
and September 1995 VA reports reflect no findings of auditory 
or visual hallucinations.  And, while the April 1999 
outpatient entry indicates that the veteran is suffering from 
atypical psychosis-objective observations of this 
manifestation are not recorded therein.  Nonetheless, even 
accepting that the veteran now experiences atypical 
psychosis, this symptom alone is not sufficient to warrant an 
increase in the disability evaluation.

Moreover, the medical evidence does not show that the veteran 
presented with other symptoms as are required to warrant a 
rating greater than 30 percent under the new criteria, such 
as flattened affect or neglect of personal appearance and 
hygiene; gross impairment in thought processes or 
communication, illogical, irrelevant, circumstantial, or 
stereotyped speech; disoriented to time or place; difficulty 
understanding complex commands; or impaired memory, judgment, 
or thinking.  Rather, as noted above, the October 1998 VA 
examination report shows that he presented as clean and with 
good hygiene, cooperative, sincere and believable; that he 
was oriented to person, place, time, and situation; and that 
he exhibited a full range of affect.  He was observed to 
speak spontaneously in a normal range without evidence of 
gross cognitive dysfunction.  Furthermore, he has 
consistently been found competent to manage his own financial 
affairs.  The medical evidence shows that he has been 
diagnosed with major depression.  However, the medical 
evidence does not establish that the veteran's depression is 
such that it affects his ability to function independently, 
appropriately and effectively.  Other symptoms, such as anger 
and suicidal ideation, have been discussed at length above.  
Rather, the evidence shows the veteran previously lived 
independently with his son and wife, and that he now lives 
independently alone. 

Finally, while the veteran argues that his psychiatric 
disability impairs his ability to function in industrial 
settings and social relationships, the evidence of record 
shows that he has worked, and remains employed, as a letter 
carrier with the USPS-a position he has held more than 26 
years, despite his tendencies toward conflict with authority.  
Moreover, the medical evidence shows that he remains married 
to his wife of 24 years, albeit they are now separated.  VA 
treatment records further show that he retains a close 
relationship with his son.  In addition, these records 
document increasing participation in activities he had 
previously reported avoiding, such as fishing.  They show 
that he reports seeing friends, visiting his brother, 
resuming church attendance, and traveling to the countryside 
on weekends.

Concerning the old criteria, the medical evidence shows that 
the veteran did not exhibit an ability to establish and 
maintain effective or favorable relationships with people 
that was more than definitely impaired, or that he exhibited 
more than definite impairment in the ability to obtain or 
retain employment.  Rather, as discussed above, the medical 
evidence reflects that the veteran remains employed with the 
USPS, that he previously lived independently with his son and 
wife, and that he now lives independently alone while 
retaining a close relationship with his son.  Moreover, the 
medical evidence reflects that the veteran participates fully 
in group therapy, as well as in his own, individual 
treatment.  By his own report in October 1998, he has learned 
to cope more positively with conflict at work, avoiding 
verbal confrontations.  Furthermore, the medical evidence 
does not establish that the veteran is virtually isolated in 
the community, is demonstrably unable to obtain or retain 
employment, or exhibits symptoms bordering on gross 
repudiation of reality.  While the veteran reported 
irritability and anger, feelings of isolation and detachment, 
fear of not being able to control himself, the desire to 
avoid crowds and people, and suicidal ideation, the evidence 
shows he remains fully employed in the same job he has held 
for the last 26 years.  In addition, he remains married-
albeit separated from-the wife to whom he has been married 
more than 24 years.  The evidence shows he pursues a good 
relationship with his son, that he now participates in some 
activities, such as fishing, he stated previously that he had 
lost interest in, and that he visits friends and family, and 
travels to the countryside.  Finally, the medical evidence 
does not show that the veteran experienced symptoms of his 
PTSD bordering on gross repudiation of reality.  Rather, the 
medical evidence shows that he consistently presented as 
alert, fully oriented, with only passive suicidal ideation, 
without objective observations of hallucinations or 
psychoses, albeit with complaints of hallucinations and a 
notation concerning atypical psychosis in April 1999, and 
competent to manage his own affairs.

The Board notes that the veteran exhibits symptoms related to 
his PTSD, including, irritability, anger, insomnia, inability 
to trust, nightmares, intrusive thoughts, depression, and 
suicidal thoughts.  It is expected that the veteran would 
exhibit symptoms associated with his psychiatric disability, 
but the Board notes that these symptoms are accounted for and 
compensated for-under both the new and the old criteria-by 
the 30 percent evaluation already awarded.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 30 
percent are not met under either the new or the old criteria.  
Specifically, the medical evidence demonstrates that the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and by definite impairment of the 
ability to establish or maintain effective or favorable 
relationships with people and definite industrial impairment.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate for the relevant period of time.  The 
schedule provides for higher evaluations for PTSD under both 
the new and the old criteria.  However, as discussed above, 
the medical evidence does not reflect that the required 
manifestations are present for this period.

Second, the Board finds no evidence of an exceptional 
disability picture in this case during the relevant time 
period.  The veteran required one day of hospitalization for 
his service-connected psychiatric disorder in June 1996.  He 
has also reported regularly for outpatient treatment.  In 
addition, his treating physician has submitted a statement 
noting that the veteran requires intensive, ongoing 
treatment.  Yet, the record does not show that the treatment 
undertaken to date or recommended for the future is of such 
length or frequency as to render the application of the 
rating schedule inadequate.  The veteran has argued that his 
service-connected PTSD greatly interferes with his 
employment.  He has consistently reported that he must leave 
work at times due to his depression and to avoid 
confrontation with his supervisors.

As noted above, the Board remanded this case in June 1998 for 
further development.  Among other things, the Board asked the 
RO to obtain evidence either from the veteran or from USPS, 
after the appropriate release of private records, to document 
his missed work and/or treatment he may have received for his 
service-connected disability at work.  The RO requested this 
information from the veteran in a June 1998 letter.  The 
veteran responded only that he had received his medical 
treatment from VA.  He declined to proffer documentation from 
USPS concerning his missed work days, or to provide the 
appropriate release so that the RO could obtain these records 
on his behalf.  The Board reminds the veteran that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Hence, the evidence cannot show that the service-connected 
PTSD, alone, interfered markedly with the veteran's 
employment so as to make application of the schedular 
criteria impractical.  As a whole, the evidence does not show 
that the impairment resulting solely from his PTSD warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected PTSD is adequately compensated by the 
30 percent evaluation assigned under both the new and the old 
criteria.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.


ORDER

A rating greater than 30 percent for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

